Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 1 of 30 PageID 666




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

    REBOTIX REPAIR LLC,

         Plaintiff,

    v.                                  Case No. 8:20-cv-2274-VMC-TGW

    INTUITIVE SURGICAL, INC.,

         Defendant.

    ______________________________/

                                    ORDER

         This matter comes before the Court pursuant to Defendant

    Intuitive Surgical, Inc.’s Motion to Dismiss for Failure to

    State a Claim, filed on December 8, 2020. (Doc. # 40).

    Plaintiff Rebotix Repair, LLC responded on December 22, 2020.

    (Doc. # 43). Intuitive replied on January 12, 2021. (Doc. #

    46). For the reasons set forth below, the Motion is granted

    in part and denied in part.

    I.   Background

         A.    Intuitive and the Surgical Robot Market

         Intuitive is a Delaware corporation and the creator of

    the da Vinci robot, a minimally invasive surgical robot. (Doc.

    # 1 at ¶ 6). Minimally invasive surgery is a procedure where

    “[d]octors make small incisions in soft tissue and insert

    surgical   instruments    —   for   example,   scissors,   scalpels,
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 2 of 30 PageID 667




    graspers, or needle drivers at the end of long narrow tubes

    — to manipulate, cut, and sew tissues.” (Id. at ¶¶ 10-11).

             In non-robotic surgeries, doctors directly manipulate

    these instruments with their hands. (Id.). In da Vinci robotic

    surgeries, doctors attach the instruments to mechanical arms

    controlled by the robot. (Id.). Doctors manipulate these arms

    and the instruments attached to them by “moving a controller

    on the surgical robot, which in turn processes the motion

    information from the controllers into movement commands for

    mechanical arms.” (Id. at ¶ 13).

             Only surgical instruments made by Intuitive, called

    “EndoWrists,” are compatible with the da Vinci robot. (Id. at

    ¶¶   11,    32).       Intuitive   sells     more    than   eighty     types   of

    EndoWrists,           “including   a   variety      of   scissors,     scalpels,

    graspers, and needle drivers.” (Id. at ¶ 11).

             The surgical ends of these EndoWrists are “essentially

    identical        to    the   instruments     that    doctors    have    used   in

    traditional minimally invasive surgeries for decades.” (Id.

    at   ¶    36).     However,     Intuitive     advertises       that    da   Vinci

    surgeries         provide       “improved        outcomes”       and        “fewer

    complications” than non-robotic surgeries. (Id. at ¶ 19).

    This is because robotic surgeries




                                             2
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 3 of 30 PageID 668




           provide a number of advantages over traditional
           laparoscopic    surgeries,   including    increased
           dexterity, improved hand-eye coordination and
           ergonomic position, and improved visualization.
           These advantages are made possible because the
           robot has more “arms” than a human which allows the
           surgeon to hold additional instruments. The
           “wrists” of the robot also have a greater range of
           motion than a human, which allows for greater
           dexterity. The movements of the instruments can
           also be scaled relative to the movements of the
           controller, which allows for greater precision. The
           console from which the surgeon operates is also
           designed to minimize surgeon fatigue.

    (Id. at ¶ 18).

           Due   to    these    advantages,     Intuitive    “promote[s]   the

    distinction        between     robotic      da   Vinci    surgeries     and

    traditional surgeries” and “emphasize[s] the superiority of

    robotic da Vinci surgeries.” (Id. at ¶ 21).

           Hospitals generally agree that robotic surgeries are

    superior     to     non-robotic      surgeries     and    advertise     the

    availability of robotic surgery to patients. (Id. at ¶¶ 19,

    21). Likewise, “[m]any doctors prefer to perform — and indeed

    only have the skills to perform — robotic surgeries and not

    traditional laparoscopic surgeries.” (Id. at ¶ 20). Doctors

    learn how to perform da Vinci surgeries in medical school,

    and,   as    a    result,    “have   been   performing    only   da   Vinci

    surgeries for years.” (Id.). These doctors “will only work at

    hospitals that have da Vinci surgical robots.” (Id.).



                                          3
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 4 of 30 PageID 669




         Based on this “perceived superiority,” patients “elect

    for robotic surgeries instead of traditional laparoscopic

    surgeries.”     (Id.    at   ¶   22).   This     preference         persists

    “[d]espite the much higher cost” of robotic surgery versus

    traditional surgery. (Id. at ¶¶ 22-23). “Robotic surgeries

    generally cost from $3,000 to $6,000 more than traditional

    laparoscopic surgery.” (Id. at ¶ 22). For hospitals, the cost

    for traditional surgical instruments is “less than $1,000,”

    while a da Vinci robot costs between $1.5 million or $2.4

    million. (Id. at ¶ 23).

         Yet “[t]here is a very low cross-elasticity of demand

    between minimally invasive surgical robots and equipment for

    traditional laparoscopic surgery.” (Id.). An increase in the

    cost of surgical robots “does not lead hospitals to purchase

    traditional     laparoscopic     equipment     instead,”      nor    does   a

    decrease   in    cost   “lead    hospitals     to    forego    purchasing

    traditional laparoscopic equipment.” (Id.).

         Indeed, the number of robotic procedures has drastically

    increased from 136,000 in 2008 to 877,000 in 2017. (Id. at ¶

    22). Several professional and trade associations now “focus[]

    on robotic surgery,” and “manufacturers that make surgical

    robots specialize in surgical robots.”              (Id. at ¶ 25). These




                                       4
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 5 of 30 PageID 670




    surgical robot manufacturers “do not also make equipment for

    traditional, laparoscopic devices.” (Id.).

          Intuitive “dominates the market[] for minimally invasive

    surgical robots,” holding a “domestic and worldwide market

    share of at least 98%.” Any potential competitors have “de

    minimus market share[s].” (Id. at ¶ 26).

          B.   Rebotix and the EndoWrist Repair Market

          Rebotix is a Florida limited liability company that is

    “in the business of repairing . . . EndoWrists.” (Id. at ¶

    5). “Hospitals that perform da Vinci surgeries hire Rebotix

    to inspect the EndoWrists and repair them, for example by

    tightening     the      graspers,    realigning       the   forceps,   or

    sharpening the scissors.” (Id. at ¶ 2).

          Currently, Intuitive has “at least a 99% market share in

    the   domestic    and    worldwide   markets    for    replacements    and

    repairs of EndoWrist instruments.” (Id. at ¶ 35). Intuitive

    charges extremely high prices for replacement EndoWrists,

    earning $2.4 billion in 2019 from the sale of instruments and

    accessories and reporting “an overall gross margin on product

    sales of more than 70%.” (Id. at ¶¶ 4, 33).

          C.   Alleged Anticompetitive Behavior

          Rebotix alleges that Intuitive “uses its dominance in

    the   market     for    minimally    invasive     surgical    robots   to


                                         5
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 6 of 30 PageID 671




    monopolize a separate market: the market for replacements and

    repairs of EndoWrists.” (Id. at ¶ 30). The complaint lists

    four ways that Intuitive “prevent[s] any repairs of the

    EndoWrist surgical instruments, thereby harming — in fact

    almost eradicating — Rebotix’s business.” (Id. at ¶ 3).

               i.    Contractual Ties

         First, Intuitive’s standard agreement with hospitals

    requires all purchasers of a da Vinci robot to adhere to a

    “maximum number of uses” requirement for EndoWrists. (Id. at

    ¶ 54). In other words, hospitals agree to only use EndoWrists

    for a predetermined number of surgeries before replacing

    them. (Id.).

         However,    the   “usage   limits   are   not   based   on   any

    regulatory requirements from the FDA,” nor are they “based on

    any clinical or scientific determination of the useful life

    of the instruments. (Id. at ¶¶ 45-46). EndoWrists that are

    periodically inspected and repaired “can still be in perfect

    condition after well over 100 uses.” (Id. at ¶ 54). Therefore,

    this clause forces hospitals to “buy many more (10 to 20 times

    as many) EndoWrists from Intuitive than they actually would

    need if the restrictive tying clause were eliminated.” (Id.).




                                     6
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 7 of 30 PageID 672




                ii.   Contractual Exclusivity

         Second, “Intuitive’s standard agreement also expressly

    prohibits   its   customers   from   performing      repairs    on   the

    EndoWrists — for example, sharpening the scissors or aligning

    the graspers.” (Id. at ¶ 55). Rather than permitting hospitals

    to hire Rebotix for repair services, the standard agreement

    “requires   hospitals    to   discard    scissors     that    may    need

    sharpening, or graspers that may need aligning.” (Id.).

         Since EndoWrists are “necessary to perform surgery with

    the da Vinci robot,” hospitals are then obligated to “buy

    new, replacement EndoWrists from Intuitive” if they wish to

    keep using the robot. (Id. at ¶¶ 32, 55).

                iii. Aggressive Enforcement

         Third, Intuitive “actively and fiercely enforces the

    anticompetitive     restrictions        in   its     standard       sales

    agreement.” (Id. at ¶ 56). Intuitive has sent cease and desist

    letters to “nearly every Rebotix client,” threatening to

    “withhold   the   contractual   maintenance        services   that    are

    necessary for the continued operations of hospitals’ da Vinci

    robots when hospitals elect to use Rebotix’s services to

    repair their EndoWrists.” (Id.). Intuitive representatives

    “verbally repeat and reiterate these threats to hospitals.”

    (Id.).


                                     7
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 8 of 30 PageID 673




                iv.    Usage Counter

         Lastly, each EndoWrist includes a programmed memory chip

    called a usage counter that tracks the number of surgeries an

    instrument is used for. (Id. at ¶ 43). “After the [usage

    counter]    reaches    the    count    determined       by    Intuitive,    the

    memory     chip   is      wiped,    preventing      the      EndoWrist     from

    communicating with the da Vinci device and rendering the

    instrument    inoperable.”         (Id.).    For   most      EndoWrists,    the

    maximum number of allowed uses is ten. (Id.).

         To conduct its repair business, Rebotix developed a

    workaround to this chip. (Id. at ¶ 51). When Rebotix repairs

    EndoWrists for hospitals, it utilizes the workaround to reset

    the usage counter. (Id.). This allows hospitals to continue

    using the repaired EndoWrists beyond the ten intended uses.

    (Id.). However, this workaround is only effective on older da

    Vinci Si models, not newer da Vinci Xi models. (Id. at ¶ 52).

         D.     Instant Action

         Through      these    behaviors,       Intuitive     allegedly      forces

    hospitals to “constantly buy new, unnecessary replacement

    EndoWrists from Intuitive,” rather than                   contracting with

    competitors like Rebotix to repair old, but still functional,

    EndoWrists. (Id. at ¶ 3).




                                          8
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 9 of 30 PageID 674




          Based    on    this   conduct,        Rebotix    filed    the    instant

    complaint     alleging:     (1)    an   illegal      tying    arrangement    in

    violation of Section 1 of the Sherman Act, 15 U.S.C. § 1

    (Count I), (2) an illegal exclusive dealing arrangement in

    violation of Section 1 of the Sherman Act, 15 U.S.C. § 1

    (Count II), monopolization in violation of Section 2 of the

    Sherman   Act,      15   U.S.C.    §    2   (Count    III),    and   attempted

    monopolization in violation of Section 2 of the Sherman Act,

    15 U.S.C. § 2 (Count IV). (Doc. # 1).

          Intuitive moves to dismiss the entire complaint. (Doc.

    # 40). Rebotix has responded (Doc. # 43), Intuitive replied

    (Doc. # 46), and the Motion is ripe for review.

    II.   Legal Standard

          On a motion to dismiss pursuant to Rule 12(b)(6), this

    Court accepts as true all the allegations in the complaint

    and   construes     them    in    the   light   most    favorable      to   the

    plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

    1262 (11th Cir. 2004). Further, the Court favors the plaintiff

    with all reasonable inferences from the allegations in the

    complaint. Stephens v. Dep’t of Health & Human Servs., 901

    F.2d 1571, 1573 (11th Cir. 1990). But,

          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide


                                            9
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 10 of 30 PageID 675




          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to
          raise a right to relief above the speculative
          level.
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

    citations omitted). Courts are not “bound to accept as true

    a legal conclusion couched as a factual allegation.” Papasan

    v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

    consideration to well-pleaded factual allegations, documents

    central   to    or   referenced    in     the    complaint,        and   matters

    judicially noticed. La Grasta v. First Union Sec., Inc., 358

    F.3d 840, 845 (11th Cir. 2004).

    III. Analysis
          Intuitive      makes   three      arguments       in   its    motion     to

    dismiss: (1) all claims should be dismissed because Rebotix

    fails to plausibly allege a relevant market; (2) the Section

    2 claims based on the usage counter should be dismissed

    because   the    proprietary      design    of    the    EndoWrist       is   not

    anticompetitive; and (3) Intuitive’s cease and desist letters

    cannot form the basis of an antitrust claim, as they are

    immune from antitrust scrutiny under the Noerr-Pennington

    doctrine. (Doc. # 40 at 1, 15, 21).




                                         10
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 11 of 30 PageID 676




          A.   Noerr-Pennington Immunity from Antitrust Scrutiny

          The Court first addresses Intuitive’s argument that the

    Noerr-Pennington      doctrine immunizes    its cease and desist

    letters from antitrust scrutiny. (Id. at 22).

          The Noerr-Pennington doctrine shields a defendant from

    antitrust liability when the defendant “exercise[s] their

    right to petition government by resorting to administrative

    and/or judicial proceedings.” Andrx Pharms., Inc. v. Elan

    Corp., 421 F.3d 1227, 1233 (11th Cir. 2005). The Eleventh

    Circuit has held that this doctrine protects threats of

    litigation as well as the actual initiation of litigation.

    McGuire Oil Co. v. Mapco, Inc., 958 F.2d 1552, 1560 (11th

    Cir. 1992) (finding it “clear that . . .                threats [of

    litigation],     no    less   than    the   actual   initiation    of

    litigation, do not violate the Sherman Act”). An exception to

    the Noerr–Pennington doctrine does exist, however, “where the

    defendant engages in ‘sham litigation.’” Andrx Pharm., Inc.,

    421 F.3d at 1233 (internal citations omitted).

          Intuitive argues that its cease and desist letters to

    customers are protected by this doctrine because Rebotix does

    not – and cannot – allege facts suggesting that Intuitive’s

    cease and desist letters were objectively baseless or sham

    litigation. (Doc. # 40 at 22).


                                     11
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 12 of 30 PageID 677




          Rebotix responds that the letters do not fall within the

    doctrine because they do not seek redress from the government

    or even allude to litigation. (Doc. # 43 at 20).

          The Court agrees with Rebotix that, as pleaded, the cease

    and desist letters are not immune from antitrust scrutiny.

    Regarding the letters, the complaint states:

          Intuitive threatens to withhold the contractual
          maintenance services that are necessary for the
          continued operations of hospitals’ da Vinci robots
          when hospitals elect to use Rebotix’s services to
          repair their EndoWrists. In addition, Intuitive
          representatives verbally repeat and reiterate these
          threats. For example, Intuitive has threatened to
          “paperweight” a hospital’s robot, i.e., withhold
          the necessary maintenance services and thus make
          the robot useless for any function other than
          serving as a large, expensive paperweight.

    (Doc. # 1 at ¶ 56).

          Taking these allegations as true, the letters did not

    threaten   suit.   Rather,      they    made    an   economic     threat   to

    withhold    certain    services       from    the    hospitals.    Such    an

    activity does not allude to redress from the government nor

    invoke First Amendment concerns. See Christianson v. Colt

    Indus. Operating Corp., 766 F. Supp. 670, 683 (C.D. Ill. 1991)

    (holding   that    a   cease    and    desist   letter     threatening     to

    discontinue    business        was    not    necessarily    a   threat     of

    litigation under Noerr-Pennington, but “really . . .                       an

    assertion of [the defendant’s] economic power”).


                                          12
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 13 of 30 PageID 678




          Letters that do not assert “any legal claims against

    Plaintiffs    or   threaten    to   sue”     are        not    “the      type   of

    prelitigation activity that is shielded from liability under

    the Noerr doctrine.” See Orange Lake Country Club, Inc. v.

    Reed Hein & Assocs., LLC, 367 F. Supp. 3d 1360, 1371 (M.D.

    Fla. 2019) (finding Noerr-Pennington to be inapplicable where

    letters did not assert legal claims, but rather instructed

    the recipient not to communicate with the sender’s client and

    informed the recipient that said client would not be paying

    certain financial obligations); compare Silverhorse Racing,

    LLC v. Ford Motor Co., 232 F.Supp.3d 1206 (M.D. Fla. 2017)

    (holding   that    letters    threatening     to        sue    to   enforce     an

    exclusivity    contract      fell   within        the    scope      of     Noerr-

    Pennington    immunity).     Therefore,      at    the        pleading     stage,

    Rebotix may rely on the cease and desist letters to support

    its antitrust claims.

          B.    Section 1 Claims

          The Court next examines whether the Section 1 claims are

    adequately pleaded. Generally, to state a claim under Section

    1 of the Sherman Act, a plaintiff must allege that the

    defendant (1) entered into an anticompetitive agreement (2)

    proximately    causing    antitrust      injury     (3)        in   a    relevant

    market. Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327,


                                        13
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 14 of 30 PageID 679




    1336 (11th Cir. 2010); Spanish Broad. Sys. of Fla., Inc. v.

    Clear Channel Commc’ns, Inc., 376 F.3d 1065, 1071-72 (11th

    Cir. 2004).

          Intuitive   challenges    the     third   element,    a    relevant

    market. (Doc. # 40 at 11). According to Intuitive, the “market

    for EndoWrist repair and replacement” is artificially narrow

    because in “antitrust cases brought by an allegedly excluded

    supplier, the relevant market is defined from the perspective

    of the supplier and includes all customers to which the

    supplier could sell its services.” (Id. at 11-12). Since

    Rebotix could conceivably sell its repair services to any

    customer   wishing   to   repair    traditional    tools,       Intuitive

    argues that Rebotix fails to allege a “relevant product market

    that encompasses all of the customers to which Rebotix could

    sell its repair services.” (Id.).

          Rebotix responds that under Eastman Kodak Co. v. Image

    Technology    Services,   504   U.S.     451,   481-82     (1992),    the

    “relevant market for antitrust purposes is determined by the

    choices available to . . . consumers.” (Doc. # 43 at 2). But,

    Rebotix continues, even if the market is viewed from Rebotix’s

    perspective, the complaint identifies “key differences in

    design between EndoWrists and traditional instruments, and

    thus key differences in the required repairs.” (Id. at 10-


                                       14
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 15 of 30 PageID 680




    11). Therefore, “[a] supplier of EndoWrist repairs, like

    Rebotix,    would    not   view   these   services     as   ‘reasonably

    interchangeable from [the supplier’s] perspective.’” (Id. at

    11).

           In its reply, Intuitive reiterates its argument that

    EndoWrists and traditional surgical tools are essentially the

    same, “signifying that Rebotix’s repair services could be

    sold to customers seeking repairs of any instrument used in

    minimally invasive surgery.” (Doc. # 46 at 4).

           The Court agrees with Rebotix that from either the

    customer-based      or   supplier-based   point   of    view,   it   has

    alleged a relevant market. “Rule 12(b)(6) dismissals are

    particularly disfavored in fact-intensive antitrust cases.”

    Spanish Broad. Sys. of Fla., Inc., 376 F.3d at 1070 (citing

    Quality Foods de Centro America, S.A. v. Latin American

    Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994–95 (11th

    Cir. 1983)). Rebotix has presented “enough information in

    their complaint to plausibly suggest the contours of the

    [EndoWrist repair and replacement] market[].” Jacobs, 626

    F.3d at 1336.

           According to the complaint, “Intuitive has at least a

    99% market share in the domestic and worldwide markets for

    replacements and repairs of EndoWrist instruments.” (Doc. #


                                       15
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 16 of 30 PageID 681




    1 at ¶ 35). Therefore, from a customer perspective, a hospital

    seeking to repair or replace an EndoWrist has virtually no

    choice but to purchase from Intuitive.

          The complaint also survives under a supplier-based point

    of view. True, the complaint describes the surgical ends of

    EndoWrists    as    “essentially      identical”         to      the   ends     of

    traditional, non-robotic instruments. (Doc. # 1 at ¶ 36). But

    the complaint also details the differences between EndoWrists

    and   traditional     surgical   tools.         (Id.   at   ¶¶    10-13,      18).

    EndoWrists allegedly have a greater range of motion than a

    human holding traditional instruments, allowing for greater

    dexterity. (Id. at ¶ 18). The complaint also explains that

    the movements of the EndoWrist instruments can be scaled

    relative to the controller, allowing for greater precision

    and decreased surgeon fatigue. (Id.).

          According to the complaint, Intuitive and hospitals

    promote these distinctions and the overall superiority of

    robotic surgery. (Id. at ¶ 21). Patients therefore perceive

    robotic surgery utilizing EndoWrists as safer and leading to

    fewer complications than surgery with traditional tools,

    leading    patients     to   elect        for    these      treatments        over

    traditional surgery using manual tools, “regardless of cost

    differential.” (Id. at ¶ 22).


                                         16
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 17 of 30 PageID 682




          Doctors similarly “prefer to perform” — indeed, many

    “only have the skills to perform” — robotic surgeries using

    EndoWrists, not manual surgeries using traditional tools.

    (Id. ¶ 20). As such, the complaint alleges there is a “very

    low cross-elasticity of demand between minimally invasive

    surgical robots and equipment for traditional laparoscopic

    surgery.” (Id. at ¶¶ 19, 23).

          Furthermore,     the    complaint    alleges     professional          and

    trade associations that focus on robotic surgery, as well as

    manufacturers    that    specialize     in      robotic   surgery.       These

    manufacturers     do    not    create     the      instruments        used   in

    traditional, manual surgery. (Id. at ¶ 25).

          Such   allegations       “evok[e]      the    factors      of     unique

    production facilities, distinct customers, and specialized

    vendors.” Restore Robotics, LLC v. Intuitive Surgical, Inc.,

    No. 5:19-CV55-TKW-MJF, 2019 WL 8063989, at *5 (N.D. Fla. Sept.

    16, 2019). Therefore, accepting the facts of the complaint as

    true, and drawing all reasonable inferences in Rebotix’s

    favor, the Court agrees that Rebotix has plausibly alleged a

    distinct market for robotic surgery utilizing EndoWrists, and

    in turn a distinct market for EndoWrist repairs. See Id.

    (finding that plaintiffs adequately alleged a distinct market




                                       17
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 18 of 30 PageID 683




    for surgical robots, and therefore a distinct aftermarket for

    surgical robot repairs).

          Although, generally, a relevant antitrust market will

    not be limited to just one brand, courts may recognize a one-

    brand     market     for     antitrust       purposes        under      certain

    circumstances.      Spectrofuge      Corp.    v.    Beckman      Instruments,

    Inc., 575 F.2d 256, 282 (5th Cir. 1978). For example, a

    limited    market    is    appropriate    when      (1)   “the     vertically

    integrated manufacturer uses his dominant position at one

    level of competitive activity to eliminate competition at

    another level,” or (2) “the firm’s product is so unique or so

    dominant in the market in which it competes that any action

    by the manufacturer to increase his control over that product

    virtually assures that competition in the market will be

    destroyed.” Id.

          Both    exceptions     apply   to   the      current      case.   Rebotix

    alleges that Intuitive “uses its dominance in the market for

    minimally invasive surgical robots to monopolize a separate

    market:      the    market   for     replacements         and     repairs    of

    EndoWrists.” (Doc. # 1 at ¶ 30). This is the sort of vertical

    integration contemplated by the Fifth Circuit in Spectrofuge

    Corp.




                                         18
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 19 of 30 PageID 684




          Furthermore, the complaint alleges that Intuitive has at

    least a 98% market share in the worldwide and domestic market

    for minimally invasive surgical robots. (Doc. # 1 at ¶ 15).

    “EndoWrist instruments are necessary to perform surgery with

    the   da   Vinci   robot    system   and   are    only    available      from

    Intuitive,” and “Intuitive has at least a 99% market share in

    the   domestic     and   worldwide   markets     for    replacements      and

    repairs    of   EndoWrist    instruments.”       (Id.    at   ¶¶   32,   35).

    Therefore, Intuitive’s products “occupy a position unique and

    dominant enough in the markets to warrant one-brand market

    definition.” Spectrofuge Corp., 575 F.2d at 282.

          Accordingly, the Court agrees with Rebotix that the

    complaint plausibly alleges a relevant antitrust market. See

    Restore Robotics, LLC, 2019 WL 8063989, at *6 (finding the

    one-brand market definition to apply where the defendant had

    a 98-99% share of the relevant markets, and “the crux of the

    entire amended complaint is that the vertically integrated

    Defendant has used its monopoly power in the primary market

    of surgical robots to eliminate competition in the related

    aftermarkets”). Thus, the Motion is denied as to Counts I and

    II.




                                         19
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 20 of 30 PageID 685




           C.   Section 2 Claims

           A Section 2 monopolization claim is comprised of two

    elements:   “(1)     the   possession      of    monopoly     power   in   the

    relevant    market     and    (2)    the        willful      acquisition    or

    maintenance of that power as distinguished from growth or

    development as a consequence of a superior product, business

    acumen, or historic accident.” Morris Communs. Corp. v. PGA

    Tour, Inc., 364 F.3d 1288, 1293-94 (11th Cir. 2004) (quoting

    United States v. Grinnell Corp., 384 U.S. 563, 570-71 (1966)).

           “The first element, monopoly power, is the power to

    control prices in or to exclude competition from the relevant

    market.” Id. at 1294 (internal citation omitted). “The second

    element requires predatory or exclusionary acts or practices

    that have the effect of preventing or excluding competition

    within the relevant market.” Id. (internal citation omitted).

           Attempted monopolization has three elements, but “the

    only    arguable     distinction      between          monopolization      and

    attempted   monopolization      in    this      case    is   that   attempted

    monopolization requires a plaintiff to show the defendant’s

    specific intent to monopolize.” Restore Robotics, LLC, 2019

    WL 8063989, at *8.

           Intuitive moves to dismiss the portions of Counts III

    and IV based on the usage counter, arguing that incorporating


                                         20
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 21 of 30 PageID 686




    a memory chip into EndoWrists is not exclusionary behavior.

    (Doc. # 40 at 16-18). Rather, since a surgery-tracking memory

    chip is part of EndoWrist’s proprietary design, Intuitive

    claims that Rebotix’s argument is really a refusal to deal

    claim. (Id.). Under a refusal to deal framework, Intuitive

    argues that it did not terminate any prior course of voluntary

    dealing, therefore the usage counters cannot violate the

    Sherman Act. (Id.).

           Rebotix responds that the usage counter is not part of

    a refusal to deal claim, but a fourth example of exclusionary

    behavior (specifically, technological tying). (Doc. # 43 at

    17-18). Rebotix points out that it never sought Intuitive’s

    cooperation, and the complaint does not allege that Rebotix

    requested access to Intuitive’s property or information.

    According to Rebotix, it does not seek to deal with Intuitive

    at all. The complaint merely alleges that by including a usage

    counter, Intuitive technologically tied its da Vinci robots

    to EndoWrist replacement parts. (Id. at 15-16).

           The Court agrees with Intuitive. The complaint states

    that   “incorporating    a   usage    counter”   is   anticompetitive

    because Rebotix’s “business of repairing EndoWrists would be

    rendered obsolete if EndoWrists must be discarded before they

    are in need of repairs, as intended by Intuitive’s usage


                                     21
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 22 of 30 PageID 687




    counter.” (Doc. # 1 at ¶¶ 51, 69, 72).          Accordingly, Rebotix

    “invested substantial time, resources, and money (millions of

    dollars) to develop a workaround.” (Id. at ¶ 51). Rebotix

    contends that (1) forcing it to develop this workaround in

    the   first   place    was   anticompetitive     behavior,    and    (2)

    developing a newer Xi da Vinci model that is resistant to the

    workaround is further evidence of anticompetitive behavior.

    (Id. at ¶¶ 51-52).

          These allegations      are comparable      to the plaintiff’s

    claims in 3Shape Trios A/S v. Align Technology, Inc., No. CV

    18-1332-LPS, 2019 WL 3824209 (D. Del. Aug. 15, 2019), report

    and   recommendation    adopted,    No.   CV   18-1332-LPS,   2019    WL

    4686614 (D. Del. Sept. 26, 2019). In that case, the plaintiff

    alleged that a scanner was anticompetitive because it was

    capable of sending scans directly to the defendant, but a

    customer had to take additional steps and pay a fee to send

    a scan to a competitor. Id. at *8. The district court held

    that this was “just another refusal to deal claim” because

    the plaintiff was essentially “asking [the defendant] to deal

    with its rivals in the [relevant] market by designing its

    [product] to send [competitors] business on favorable terms.”

    Id.




                                       22
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 23 of 30 PageID 688




           Likewise,      by   challenging      the    inclusion       of    a     usage

    counter, Rebotix is essentially asking Intuitive to “deal

    with its rivals in the [EndoWrist repair market]” by designing

    a usage counter that is easier to bypass, or alternatively to

    exclude a usage counter altogether. Id. This is in essence a

    refusal to deal claim.

           Rebotix cites two cases to support its argument that

    this    is    a      technological     tying       claim,    but        both     are

    distinguishable. In United States v. Microsoft Corp., 253

    F.3d 34, 51 (D.C. Cir. 2001), the defendant believed that

    contractual       restrictions       were   insufficient      to    combat        an

    emerging competitor. Id. at 360. “Consequently, in late 1995

    or early 1996, [the defendant] set out to bind [an internet

    browser] more tightly to [its operating system] as a technical

    matter.” Id. at 360. The defendant redesigned several aspects

    of its already-existent operating system to accomplish this

    goal, and the district court condemned the decision to bind

    the products with “technological shackles.” Id.

           Similarly, in Datel Holdings Ltd. v. Microsoft Corp.,

    712    F.    Supp.    2d   974   (N.D.      Cal.    2010),   a     video       game

    manufacturer       developed     a   software      update    to    its       gaming

    system. The update disabled the use of third-party memory

    cards, meaning that players could no longer use plaintiffs’


                                           23
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 24 of 30 PageID 689




    larger cards, but had to switch to smaller, “authorized” cards

    made by the defendant. Id. at 890. The district court held

    that the plaintiff adequately pleaded a “technological tie”

    between the two products. Id. at 995, 999.

           In both cases, the defendants updated a pre-existing

    product in a way that made it incompatible with emerging,

    complementary products made by rivals. But here, Rebotix does

    not allege that a software update or design change restricted

    previously unlimited EndoWrists to ten uses. Instead, Rebotix

    alleges that from the beginning, it had to design a workaround

    to the usage counter. (Doc. # 1 at ¶ 51).

          A predetermined lifespan is a built-in feature of the

    EndoWrist, not a form of “technological interdependence” with

    another product. See Phillip E. Areeda & Herbert Hovenkamp,

    Antitrust Law: An Analysis of Antitrust Principles and Their

    Application      ¶        1757(a)    (4th     ed.     2020)     (noting   that   a

    technological tie occurs “[w]hen a defendant has market power

    in a primary product that works better with its complementary

    product     than           with      rival      versions,”          creating     an

    interdependence between the two products that “may have the

    practical effect of foreclosing rivals in the complementary

    market    even       if     the     defendant       sells     the   two   products

    separately”). Rebotix takes issue with the very proprietary


                                             24
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 25 of 30 PageID 690




    design of the EndoWrist, and such a challenge is a refusal to

    deal claim.

          Rebotix may not have directly asked Intuitive for access

    to the usage counter, but the heart of its memory chip

    argument    is    that    Intuitive         “should    have    designed     its

    [EndoWrists] to make it easier for [competitors to repair

    their    product].”      3Shape    Trios,     2019    WL   3824209,    at   *8.

    Intuitive has no duty to design its products in a way that

    makes it easier for Rebotix to provide repairs. See In re

    Elevator Antitrust Litig., 502 F.3d 47, 52 (2d Cir. 2007)

    (affirming dismissal of refusal to deal claim where defendant

    designed its elevators to prevent servicing by competitors,

    refused    to    sell    competitors        parts,    tools,   software,    or

    diagrams    necessary      to   service      elevators,       and   obstructed

    competitors’      attempts        to   purchase       replacement      parts).

    Intuitive likewise has “no duty to help its competitors

    survive    or    expand    when    introducing        an   improved   product

    design” like the Xi model. Allied Orthopedic Appliances Inc.

    v. Tyco Health Care Grp. LP, 592 F.3d 991, 1002 (9th Cir.

    2010).

          Indeed, compelling Intuitive to share the source of its

    advantage by making EndoWrists easier to repair is in “tension

    with the underlying purpose of antitrust law,” as it may


                                           25
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 26 of 30 PageID 691




    “facilitate     the    supreme     evil    of        antitrust:       collusion.”

    Verizon Commc’ns Inc. v. Law Offices of Curtis V. Trinko,

    LLP, 540 U.S. 398, 408 (2004). Thus, as a general matter, the

    Sherman Act “does not restrict the long recognized right of

    [Intuitive] . . . to exercise [its] own independent discretion

    as to parties with whom [it] will deal.” Id.

          “[T]he sole exception to the broad right of a firm to

    refuse to deal with its competitors” is where a plaintiff

    alleges that defendants terminated a prior course of dealing.

    In re Elevator Antitrust Litig., 502 F.3d at 52. But, as

    stated previously, Rebotix alleges that it had to invest

    “substantial time, resources, and . . . millions of dollars

    [] to develop a workaround” to the usage counter, indicating

    that Rebotix has always had to work around memory chips

    without the assistance of Intuitive. (Doc. # 1 at ¶ 51).

          Rebotix    therefore       fails    to    allege       any     “preexisting

    voluntary and presumably profitable course of dealing between

    the monopolist and the rival.” Novell, Inc. v. Microsoft

    Corp., 731 F.3d 1064, 1074 (10th Cir. 2013). “Absent a duty

    to deal, antitrust law does not require a firm to lend its

    competitors     a     helping    hand.”        Id.    at     1072.     Therefore,

    Intuitive’s     decision    to    include       a    usage    counter     in   its

    EndoWrist     design,      by      itself,           does     not      constitute


                                         26
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 27 of 30 PageID 692




    anticompetitive conduct. 3Shape Trios, 2019 WL 3824209, at

    *8.

          The Court accordingly dismisses the portions of Counts

    III and IV based on the usage counter. Although the Court is

    skeptical that Rebotix can plausibly allege a prior course of

    voluntary dealing, out of an abundance of fairness, the Court

    grants Rebotix until March 16, 2021, to replead the sections

    of Counts III and IV that involve the usage counter.

          Regardless, even without the refusal to deal allegation,

    Rebotix has sufficiently pleaded a claim of monopolization

    and attempted monopolization. Rebotix has plausibly alleged

    that Intuitive has monopoly power in the relevant market of

    EndoWrist repairs, explaining that Intuitive has “at least a

    99% market share in the domestic and worldwide markets for

    replacements and repairs of EndoWrist instruments.” (Doc. #

    1 at ¶ 35).

          Rebotix   has   also   plausibly   alleged    that   Intuitive

    obtained and maintains monopoly power in the EndoWrist repair

    market through three exclusionary tactics: contractual tying,

    contractual exclusivity, and threats of economic retaliation.

    (Id. at ¶¶ 53-55, 57, 69).

          Lastly, the complaint sufficiently alleges intent to

    monopolize. Rebotix alleges extremely high pricing on both


                                     27
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 28 of 30 PageID 693




    the robots and EndoWrists, amounting to an overall gross

    margin on product sales of more than 70%. (Id. at ¶¶ 4, 32-

    33).   Rebotix   also    points   to    “aggressive   enforcement”      of

    anticompetitive     contractual     terms,    including    written     and

    verbal threats to withhold maintenance on da Vinci robots

    should a hospital hire a competitor to repair EndoWrists.

    (Id. at ¶ 56).

           Taking these allegations as true, the Court finds that

    Rebotix has sufficiently alleged a claim of monopolization

    and attempted monopolization based on contractual tying,

    contractual exclusivity, and threats of economic retaliation.

    The Motion is denied as to the portions of Counts III and IV

    based on this conduct.

           In so holding, the Court declines to dismiss the portions

    of the complaint based on newer Xi models. (Doc. # 40 at 20).

    According to Intuitive, if Rebotix fails to plead “a viable

    claim regarding the usage counter,” then Rebotix “cannot

    establish    antitrust    injury       attributable   to   its    alleged

    inability to service Xi model EndoWrist instruments.” (Id.).

    Therefore,    per   Intuitive,     “all   claims   relating      to   those

    instruments should be dismissed.” (Id.).

           The Court disagrees. Separate and distinct from its

    usage counter argument, Rebotix alleges three anticompetitive


                                       28
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 29 of 30 PageID 694




    behaviors: contractual tying, contractual exclusivity, and

    threats of economic retaliation. (Doc. # 1 at ¶¶ 53-55, 57,

    69).   Taking     all    inferences      in    favor       of   Rebotix,   these

    behaviors could plausibly foreclose Rebotix from repairing

    EndoWrists for the newer Xi models.

           Therefore, only the portions of Counts III and IV based

    on the usage counter are dismissed. The Motion is denied as

    to the remainder of Rebotix’s claims.

           Accordingly, it is now

           ORDERED, ADJUDGED, and DECREED:
    (1)    Defendant Intuitive Surgical, Inc.’s Motion to Dismiss

           for Failure to State a Claim (Doc. # 40) is GRANTED IN

           PART AND DENIED IN PART.

    (2)    The portions of Counts III and IV based on the usage

           counter are dismissed without prejudice.

    (3)    If    possible,    Rebotix      may    file    an    amended   complaint

           repleading these claims by March 16, 2021.

    (4)    The    Motion     is   denied    as    to     the   remainder    of   the

           complaint.




                                           29
Case 8:20-cv-02274-VMC-TGW Document 52 Filed 03/08/21 Page 30 of 30 PageID 695




          DONE and ORDERED in Chambers in Tampa, Florida, this 8th

    day of March, 2021.




                                     30
